Citation Nr: 1545257	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from July 1994 to December 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
On the May 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC. However, in January 2014, the Veteran withdrew his request for a hearing. As no further communication from the Veteran has been received with regard to a hearing, the Board considers the request for a hearing to remain withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record indicates that a remand is necessary. First, the record reflects that the Veteran receives VA mental health treatment on a regular basis, but the most recent VA treatment note is dated in April 2013. Therefore, all VA treatment notes dated from April 2013 forward should be associated with the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the Veteran was afforded a VA examination in August 2011 at which the examiner indicated that the Veteran did not have PTSD. Rather, the examiner diagnosed but alcohol and marijuana abuse without other diagnosis of an acquired psychiatric disorder.  However, even though the examiner noted the Veteran's extensive mental health treatment and diagnoses of PTSD and bipolar disorder, the examiner did not address the discrepancy between his assessment and the assessment of the Veteran's treating physicians and counselors. Consequently, the Board determines that the August 2011 VA examination is inadequate and that another VA examination should be scheduled. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran from April 2013 to the present. All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disability. The claims file must be made available for review, and the examination report should reflect that such review occurred. Upon review of the record, the examiner should respond to the following: 

Identify all diagnoses appropriate to the Veteran's psychiatric symptoms. The examiner should address how the symptoms meet the criteria for the diagnosis under the DSM-V. See 38 C.F.R. § 4.125.

If the examiner determines that a diagnosis of an acquired psychiatric disorder other than substance abuse is not supported by the Veteran's symptomatology, the examiner must discuss the inconsistency of that finding with the treatment notes recording a diagnosis of acquired psychiatric disorders other than substance abuse, including but not limited to bipolar disorder and PTSD. Additionally, if the examiner determines that a diagnosis of PTSD is appropriate, he or she should identify the specific stressor events that support the diagnosis. 

Is it at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability is causally or etiologically a result of the Veteran's military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




